PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/490,517
Filing Date: 30 Aug 2019
Appellant(s): Tadayon et al.



__________________
Justin K. Brask
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02-01-2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09-02-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6-7, 10, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wark et al. (US 20060046475).
Claims 8-9 are rejected under 35 U.S.C.103 as being unpatentable over Wark et al. (US 20060046475).
Claims 11 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Wark et al. (US 20060046475) in view of Hall et al. (US 20060131283).
Claims 12 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Wark et al. (US 20060046475) in view of Budell et al. (US 20050176273).

(2) Response to Argument
The appellant's argument in the Appeal Brief filed February 01, 2022 has been fully considered but is not persuasive.
Appellant argues that figure 4B of Wark shows the vias 58 and 57 are formed at a 90° angle (not at obtuse angles, as in claim 1), since via 58 is in a plane going into and out of the page and via 57 is in a plane within the page (in different planes).

1) Figure 4B of Wark is clearly a lateral surface, two-dimensional figure (cross-sectional side view of substrate 52), the angles between vias 58 and 57 are obtuse angles (larger than 90°), and both vias 58 and 57 are in a same vertical plane.
2)  Paragraphs [0057] and [0058] of Wark clearly state that in figure 4B:
a) The substrate 52 has two surfaces, a first surface 54 and a second opposing surface 56, [0057];
	b) The first surface 54 of the substrate 52 has a plurality of first openings of vias 58, [0057]; each first opening 58 has a first longitudinal axis 68, and each first longitudinal axis 68 is angled differently with respect to the first surface 54. The plurality of first openings thus defines a fan pattern in the substrate 52, [0057]; and the depth of the first opening 58 is such that the first opening 58 creates a blind via (i.e. the first opening 58 does not extend all the way through the substrate), [0057];
c) The second openings of vias 57 extend from vias 58 through the second surface 56 of the substrate 52, [0058]. Therefore vias 70, made up of vias 58 and 57, extend through the substrate 52, from the top surface 54 to the opposing bottom surface 56.
3) It appears that the Appellant has added dashed lines to figure 4B in the Appeal Brief and tried to make figure 4B look like a three-dimensional figure to support their understanding. However, there does not appear to be any support provided by the appellant for the argument of figure 4B of Wark being a three-dimensional figure. The 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848         
                                                                                                                                                                                               
Conferees:

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848 

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.